IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 108 EAL 2022
                                  :
                 Respondent       :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
RONALD WALKER,                    :
                                  :
                 Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,     : No. 109 EAL 2022
                                  :
                 Respondent       :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
RONALD WALKER,                    :
                                  :
                 Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,     : No. 110 EAL 2022
                                  :
                 Respondent       :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
RONALD WALKER,                    :
                                  :
                 Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,     : No. 111 EAL 2022
                                  :
                 Respondent       :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                            :
                                            :
RONALD WALKER,                              :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 21st day of September, 2022, the Petition for Allowance of Appeal

is DENIED.




        [108 EAL 2022, 109 EAL 2022, 110 EAL 2022 and 111 EAL 2022] - 2